Citation Nr: 1019579	
Decision Date: 05/26/10    Archive Date: 06/09/10

DOCKET NO.  05-38 051	)	DATE
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
defective vision.  

2.  Entitlement to service connection for a pulmonary 
disorder, to include as secondary to exposure to warfare 
chemicals.  

3.  Entitlement to service connection for a low back 
disability, to include as secondary to exposure to warfare 
chemicals.  

4.  Entitlement to service connection for a prostate 
disorder, to include as secondary to exposure to warfare 
chemicals.  

5.  Entitlement to service connection for hypertension, to 
include as secondary to exposure to warfare chemicals.  

6.  Entitlement to service connection for cardiovascular 
disease, to include as secondary to exposure to warfare 
chemicals.  

7.  Entitlement to an increased rating for bilateral 
conjunctivitis, currently rated as 10 percent disabling.  

8.  Entitlement to a compensable rating for bilateral 
pterygia.  


ATTORNEY FOR THE BOARD

Jennifer Hwa, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1944 to April 
1946 and from August 1950 to February 1958.  

This matter comes before the Board of Veterans' Appeals 
(Board) from August 2005 and May 2006 rating decisions of a 
Department of Veterans Affairs (VA) Regional Office (RO) that 
declined to reopen the Veteran's previously denied claim of 
entitlement to service connection for defective vision; 
denied his claims of entitlement to service connection for a 
pulmonary disorder, a low back disability, a prostate 
disorder, hypertension, and cardiovascular disease, each to 
include as secondary to exposure to warfare chemicals; and 
denied his claims of entitlement to increased ratings for 
bilateral conjunctivitis and pterygia.  In April 2008 and 
August 2009, the Board remanded the claims for additional 
development. 


FINDING OF FACT

On May 10, 2010, the Board was notified by the Social 
Security Administration Database that the appellant died in 
February 2010.
CONCLUSION OF LAW

Due to the death of the appellant, the Board has no 
jurisdiction to adjudicate the merits of this claim at this 
time.  38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.1302 
(2009); but see Veterans' Benefits Improvement Act of 2008, 
Pub. L. No. 110-389, § 212, 122 Stat. 4145, 4151 (2008). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Unfortunately, the appellant died during the pendency of the 
appeal.  As a matter of law, appellants' claims do not 
survive their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 
1243-44 (Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 
333-34 (1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  
This appeal on the merits has become moot by virtue of the 
death of the appellant and must be dismissed for lack of 
jurisdiction.  See 38 U.S.C.A. § 7104(a) (West 2002); 38 
C.F.R. § 20.1302 (2009).

In reaching this determination, the Board intimates no 
opinion as to the merits of this appeal or to any derivative 
claim brought by a survivor of the Veteran.  38 C.F.R. 
§ 20.1106 (2009).  

The Board's dismissal of this appeal does not affect the 
right of an eligible person to file a request to be 
substituted as the appellant for purposes of processing the 
claim to completion.  Such request must be filed not later 
than one year after the date of the appellant's death.  See 
Veterans' Benefits Improvement Act of 2008, Pub. L. No. 110-
389, § 212, 122 Stat. 4145, 4151 (2008) (creating new 
38 U.S.C. § 5121A, substitution in case of death of a 
claimant who dies on or after October 10, 2008).  As provided 
for in this new provision, a person eligible for substitution 
will include "a living person who would be eligible to 
receive accrued benefits due to the claimant under section 
5121(a) of this title ...."  The Secretary will be issuing 
regulations governing the rules and procedures for 
substitution upon death.  Until such regulations are issued, 
an eligible party seeking substitution in an appeal that has 
been dismissed by the Board due to the death of the claimant 
should file a request for substitution with the VA regional 
office (RO) from which the claim originated (listed on the 
first page of this decision).  


ORDER

The appeal is dismissed.



		
Harvey P. Roberts
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


